United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, BUSTLETON POST
OFFICE, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0961
Issued: December 1, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 11, 2021 appellant filed a timely appeal from a May 28, 2021 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from the last merit decision, dated September 3, 2020, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
OWCP accepted that on November 12, 1992 appellant, then a 27-year-old letter carrier,
sustained lumbar strain when she tripped and fell on her left knee while in the performance of
1

5 U.S.C. § 8101 et seq.

duty.2 It subsequently expanded its acceptance of the claim to include left shoulder instability, a
superior glenoid labrum lesion of the left shoulder, and a rotator cuff tear or rupture of the left
shoulder, not specified as traumatic. OWCP paid appellant wage-loss compensation on the
periodic rolls.3
On January 10, 2018 OWCP referred appellant to Dr. Noubar A. Didizian, a Boardcertified orthopedic surgeon, for a second opinion examination.
In a report dated January 31, 2018, Dr. Didizian diagnosed lumbar sprain and a dislocation
of the left shoulder status post an arthroscopic labral repair in 1996. He opined that appellant could
work full time reaching for two hours per day, lifting, pushing, and pulling up to 20 pounds, and
performing no overhead reaching.
On February 13, 2019 the employing establishment offered appellant a position as a
modified carrier technician. The physical requirements of the position included driving and
walking for four hours per day, standing, kneeling, and bending no more than four hours per day,
lifting, pushing, and pulling up to 20 pounds intermittently no more than four hours per day, and
simple grasping no more than four hours per day. Appellant declined the position on February 14,
2019 claiming it violated his work restrictions.
On July 18, 2019 Dr. Richard A. Cautilli, Jr., a Board-certified orthopedic surgeon,
diagnosed left shoulder instability and tendinitis causally related to the accepted November 12,
1992 employment injury. He noted positive Neer and Hawkin’s impingement signs on
examination. Dr. Cautilli opined that appellant could perform light-duty lifting no more than five
pounds.
On September 30, 2019 OWCP referred appellant to Dr. Steven J. Valentino, an osteopath
certified by the American Osteopathic Association in orthopedic surgery, for a second opinion
examination.
In a report dated October 15, 2019, Dr. Valentino reviewed appellant’s history of injury
and the medical evidence of record. On examination he found no spasm or tenderness of the spine
and no impingement or instability of the left shoulder. Dr. Valentino diagnosed resolved lumbar
strain and status post a left shoulder labral repair. He found mild loss of range of motion of the
left shoulder. Dr. Valentino advised that appellant could perform the position offered on
August 18, 2018 as a carrier technician. In a work capacity evaluation (OWCP-5c), he found that
appellant could work full time with limitations of reaching above the shoulder no more than two
hours per day and lifting, pushing, and pulling no more than 20 pounds.
On May 27, 2020 OWCP advised appellant that it had determined that the February 13,
2019 offered position was suitable and afforded her 30 days to accept the position or provide

2

The traumatic injury claim (Form CA-1) is not contained in the case record.

3

Appellant accepted a rehabilitation position with the employing establishment on January 25, 2000; however, on
November 30, 2010 the employing establishment withdrew the position. OWCP accepted that she had sustained a
recurrence of disability beginning November 30, 2010.

2

reasons for her refusal. 4 It indicated that the opinion of Dr. Valentino constituted the weight of
the evidence. OWCP informed appellant that an employee who refused an offer of suitable work
without cause was not entitled to wage-loss or schedule award compensation. It further advised
that she would receive any difference in pay between the offered position and the current pay rate
of the position held at the time of injury.
By letter dated August 7, 2020, OWCP notified appellant that her reasons for refusing the
position were not valid and provided her 15 days to accept the positon or have her entitlement to
wage-loss compensation benefits terminated. It advised her that the offered position remained
available.
Subsequently, OWCP received a July 2, 2020 report from Dr. Cautilli identical to his report
of July 18, 2019. It further received a July 6, 2020 statement from appellant, who asserted that her
physician, Dr. Cautilli, was also a Board-certified orthopedic surgeon and had treated her for over
25 years. Appellant maintained that Dr. Valentino had performed a cursory examination.
In a July 22, 2020 attending physician’s report (Form CA-20), Dr. Cautilli diagnosed left
shoulder tendinitis and found that appellant could not work.
By decision dated September 3, 2020, OWCP terminated appellant’s wage-loss
compensation and entitlement to a schedule award, effective August 16, 2020, as she had refused
an offer of suitable work, pursuant to 5 U.S.C. § 8106(c)(2). It noted that she had not accepted the
offered position and resumed work following its 15-day letter. OWCP determined that “the greater
weight of medical evidence rests with Dr. Steven J. Valentino because he is a Board[-]certified
orthopedic surgeon, and is the appropriate specialist to address and advise on this issue.” It further
determined that Dr. Valentino’s report was rationalized and based on a complete and accurate
medical history.
On September 9, 2020 Dr. Cautilli advised that appellant was “status post a left shoulder
instability reconstruction with superimposed rotator cuff tendinitis related to a work injury…. ” He
found that, based on her functional capacity evaluation, physical examination, and history, she
could perform light duty lifting up to five pounds. Dr. Cautilli provided his qualifications.
Appellant submitted the last page of a January 17, 2013 report from Dr. Robert Franklin
Draper, Jr., who provided a second opinion examination. Dr. Draper diagnosed a left shoulder
train and labral tear, status post labral repair, and resolved back strain. He found that appellant
could perform lift-duty lifting no more than 10 pounds frequently or 20 pounds occasionally.
Appellant further submitted the results of an online search for Dr. Valentino’s credentials
as a Board-certified orthopedic surgeon, which had yielded no results. She further provided
evidence that her physician, Dr. Cautilli, was a Board-certified orthopedic surgeon.

4

On November 20, 2019 OWCP referred appellant to a vocational rehabilitation counselor for vocationa l
rehabilitation. The rehabilitation counselor submitted reports until March 21, 2021, when she closed rehabilitation
services.

3

On March 2, 2021 appellant requested reconsideration.
By decision dated May 28, 2021, OWCP denied appellant’s request for reconsideration of
the merits of her claim under 5 U.S.C. § 8128(a). It found that the medical evidence from
Dr. Cautilli was substantially similar to that already of record.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application. 5
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.6
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought. 7 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits. 8 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits. 9
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim, pursuant to 5 U.S.C. § 8128(a).
On reconsideration appellant submitted new evidence relevant to the underlying issue of
OWCP’s terminating of her wage-loss compensation for refusing suitable work. OWCP
referenced the credentials of Dr. Valentino in its September 3, 2020 termination decision and
5

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
6

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
7

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
8

Id. at § 10.608(a); see also F.V., Docket No. 18-0239 (issued May 8, 2020); M.S., 59 ECAB 231 (2007).

9

Id. at § 10.608(b); Y.K., Docket No. 18-1167 (issued April 2, 2020); E.R., Docket No. 09-1655 (issued
March 18, 2010).

4

found that his report constituted “the greater weight” of the evidence, noting he was a Boardcertified orthopedic surgeon, which is a specialty designated by the American Board of Medical
Specialists (ABMS). Appellant submitted the results of a computer search that failed to document
Dr. Valentino’s credentials as a Board-certified orthopedic surgeon. She further submitted the
qualifications of her attending physician, Dr. Cautilli, showing that he is Board-certified in
orthopedic surgery by the ABMS. As OWCP based its finding that Dr. Valentino’s report
constituted “the greater weight” of the evidence, in part, on his credentials, this evidence is relevant
and pertinent and not previously considered. Therefore, the Board finds that the submission of
this evidence requires reopening of appellant’s claim for merit review pursuant to the third
requirement of 20 C.F.R. § 10.606(b)(3).10
Consequently, the Board will set aside OWCP’s May 28, 2021 decision and remand the
case for an appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim, pursuant to 5 U.S.C. § 8128(a).

10

Supra note 6; see also J.T., Docket No. 20-1301 (issued July 28, 2021).

5

ORDER
IT IS HEREBY ORDERED THAT the May 28, 2021 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion of the Board.
Issued: December 1, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

